department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list tep rk ts pepoaaa00d xxxxxxxxxxxxxx legend taxpayera individualb ira x amount a amount b amounttc amount d dear xxxxxxxxxxxx kxkaxnxxakax xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx this is in response to your request dated date as supplemented by your correspondence dated date and date submitted by your authorized representative on your behalf in which you requested a waiver of the 60-day rollover requirement contained j in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution from ira x totaling amount aon february - federal_income_tax was withheld of amount b state_income_tax was withheld totaling amount c the net amount of cash distributed to taxpayer a was amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to exigencies associated with the final illness and death of her husband individual b page individual b had been residing in a long term care facility since individual b was the beneficiary of a long term care insurance_policy that provided coverage for both adult day care and resident long term care the coverage lapsed in since that time all expenses for individual b’s long term care were paid from personal funds owned jointly with taxpayer a taxpayer a represents that because of her loss of employment in the continuing care for individual b represented a severe financial hardship in order for individual b to qualify for medicaid benefits to supplement the loss of his long term care insurance benefits taxpayer a was required to spend down her personal assets including the assets in ira x received from the distribution from ira x to pay off a mortgage liability in order to do'so taxpayer a used the money she taxpayer a represents that at the time of the distribution from ira x she thought that if individual b died within days of her receipt of the distribution she _ would be able to use life_insurance_proceeds to replenish the ira in fact individual b passed away on date which was the day of the 60-day rollover period on april and taxpayer a was occupied with various tasks related to her husband's death specifically she was notifying family and friends of the death making arrangements for the return of medical equipment used in individual b’s care and publishing individual b’s obituary it was also necessary for taxpayer a to arrange for individual b’s cremation and memorial service which took place on april and respectively during this time and the 60-day rollover period generally the life_insurance_proceeds or other funds necessary to make a rollover_contribution to ira x were not available to taxpayer a based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day x00000k page after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code - revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider ail relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a not available for rollover during the applicable 60-day rollover period indicates that the funds distributed from ira x were used to satisfy a mortgage liability and were therefore we find that the exigencies associated with the final illness and death of individual b were not the reason taxpayer a did not complete a timely rollover under code sec_408 based on the foregoing the service declines to waive the 60-day rollover requirement in accordance with sec_408 of the code with respect to the distribution of amount d from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent hxxxkkx page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours a a wl laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce xxxxxxxaxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxxk
